Citation Nr: 1502291	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  09-46 890A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right testicular mass.

2.  Entitlement to service connection for a right testicular mass.

3.  Entitlement to a total disability based on individual unemployability (TDIU) due to the service-connected disabilities.

4.  Entitlement to a clothing allowance. 


REPRESENTATION

Veteran represented by:	Michael D. J. Eisenberg, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from July1986 to May 1989.

The Veteran's TDIU and new and material evidence claims come before the Board of Veterans' Appeals (Board) on appeal from a June 2000 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of Philippines, which denied the benefits sought on appeal.  The Veteran filed Notice of Disagreements (NODs) in July 2000 and August 2000.  The RO issued Statement of the Cases (SOCs) in August 2003 and November 2009.  The Board previously remanded these claims in May 2009 for the issuance of the SOC (which was issued in November 2009).  In November 2003 and December 2009, the Veteran filed his Substantive Appeals.  Thus, the Veteran perfected a timely appeal of these issues.

The Veteran's clothing allowance claim comes before the Board on appeal from an April 2004 rating decision of the RO in Manila, the Republic of Philippines, which denied the benefit sought on appeal.  The Veteran filed a NOD in May 2004.  To date, the RO has not issued a SOC.  

The RO in Montgomery, Alabama, currently has jurisdiction over the appeals.

In October 2014, the Veteran was afforded his requested Board Central Office hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file.  

The Veteran's paperless claims files were also reviewed and considered in preparing this decision and remand, along with his paper claims file. 

The issues of entitlement to a clothing allowance and entitlement to service connection for a right testicular mass are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In March 1992, the RO initially considered and denied the Veteran's claim for service connection for a right testicular mass.  The RO sent him a letter in April 1992 notifying him of that decision and apprising him of his procedural and appellate rights, and he did not appeal.

2.  The additional evidence received since that March 1992 rating decision is not cumulative of evidence already of record, bears directly and substantially on this claim, and is so significant that it must be considered to fairly decide the merits of this claim.

3.  From February 1, 1999, to January 10, 2000, the Veteran's service-connected rheumatoid arthritis of multiple joints was of such severity as to effectively preclude all forms of substantially gainful employment for which the Veteran's education and occupational experience would otherwise qualify him.

4.  In light of the assignment of a 100 percent schedular disability rating for the Veteran's service-connected rheumatoid arthritis of multiple joints, effective January 11, 2000, his claim for a TDIU is rendered moot, effective January 11, 2000.


CONCLUSIONS OF LAW

1.  The RO's March 1992 decision denying service connection for a right testicular mass is final.  38 U.S.C.A. § 7105 (West 2013); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2014).

2.  New and material evidence has been submitted since that March 1992 decision to reopen the claim of entitlement to service connection for a right testicular mass.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (as in effect prior to August 29, 2001).

3.  Resolving all reasonable doubt in the Veteran's favor, from February 1, 1999, to January 10, 2000, the criteria for a TDIU due to the service-connected rheumatoid arthritis of multiple joints have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2014).

4.  The claim of entitlement to a TDIU is moot in light of the award of the 100 percent schedular disability rating for the service-connected rheumatoid arthritis of multiple joints, effective January 11, 2000.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determination regarding the TDIU and new and material evidence claims, no further discussion of compliance with VA's duty to notify and assist is necessary.  

New and Material Evidence Claim

The RO initially considered and denied the claim of entitlement to service connection for a right testicular mass in a March 1992 rating decision.  The denial was predicated on the finding that there was (at least at that time) no evidence in the record of a right testicular mass, as shown by the VA examination conducted in January 1992.  Thus, the claim was denied because the Veteran did not provide sufficient evidence of a current diagnosis of the claimed condition.  The RO sent him a letter in April 1992 notifying him of that decision and apprising him of his procedural and appellate rights, and he did not appeal.  Thus, that decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

The Veteran filed a petition to reopen this claim in January 2000.  Because he filed that petition before August 29, 2001, the Board must determine whether there is new and material evidence to reopen his claim under the former version of 38 C.F.R. § 3.156.

If new and material evidence is presented or secured with respect to a claim that has been denied, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  According to the former version of 38 C.F.R. § 3.156, new and material evidence means not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously of record is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  See 38 C.F.R. § 3.156(a) (2014) (for the amended definition of "new and material evidence," effective for claims filed on or after August 29, 2001).

Since the March 1992 final and binding denial of this claim, the additional evidence submitted consists of:  private medical records; VA treatment records; a Board hearing transcript; and, lay statements from a fellow solider, the Veteran, and the Veteran's representative.

All of this additional evidence is new in the sense that it has not been submitted to VA before and, thus, never considered.  The Board hearing transcript is also material as it bears directly and substantially upon the specific matter under consideration and is, by itself or in connection with evidence previously of record, so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  Specifically, at the Board hearing, the Veteran testified that he currently has a right testicular mass.  He stated that he can feel the mass with his own hands.  In determining whether evidence is "new and material," the credibility of the additional evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Veteran's testimony is competent and thus presumed credible for the purposes of reopening this claim.  The Veteran's claim was previously denied because the record on file did not indicate the current existence of a right testicular mass.  The Veteran's current statements tend to indicate that the Veteran currently feels the presence of a mass in his right testicular area.  Therefore, the Veteran's lay statements to this effect are presumed credible and are sufficient to reopen his claim, thereby triggering VA's duty to assist by providing a medical examination (and/or opinion).  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

Therefore, since there is new and material evidence, the claim of entitlement to service connection for right testicular mass is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  It now must be readjudicated on the underlying merits, i.e., on a de novo basis.  However, as mentioned, this will be temporarily deferred pending completion of the additional development of the claim on remand.

TDIU Claim

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.16.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Factors to be considered are the veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991). 

For purposes of calculating the percentage requirements of one 60 percent disability, or one 40 percent disability, the following disabilities will be considered one disability:  (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident; (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or, (5) multiple disabilities incurred as a prisoner of war (POW).  38 C.F.R. § 4.16(a).

The United States Court of Appeals for Veterans Claims (Court) has held that in determining whether the veteran is entitled to a total disability rating based upon individual unemployability neither his non-service-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.   

In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the veteran's service-connected disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  The Court stressed that VA has a duty to supplement the record by obtaining an examination, which includes an opinion on what effect the veteran's service-connected disabilities have on his ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a) (West 2014); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2014). 

Initially, the Board notes that the Veteran is currently in receipt of a 100 percent schedular disability rating for his service-connected rheumatoid arthritis of multiple joints, effective January 11, 2000.  The Board recognizes that the VA Secretary is required to maximize benefits.  See AB v. Brown, 6 Vet. App. at 38 (presuming that a claimant is seeking the maximum benefits allowed by law and regulation); 38 C.F.R. § 3.103(a) (noting VA's obligation to "render a decision which grants every benefit that can be supported in law").  Here, the governing regulation, 38 C.F.R. § 4.16 (a), specifically provides that a total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to follow a substantially gainful occupation as a result of service-connected disabilities.  In this appeal, the Veteran is in receipt of a 100 percent schedular rating for his service-connected rheumatoid arthritis of multiple joints, effective January 11, 2000.  To grant a TDIU, the same disability and the same body system cannot be considered twice.  38 C.F.R. § 4.14 (2014).  In other words, the TDIU must be based on a disability that is not included in the 100 percent schedular rating.  See generally Bradley v. Peake, 22 Vet. App. 280 (2008).  Thus, he is not eligible, under the terms of the regulation, for a TDIU rating, effective January 11, 2000.  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994) ("claim for TDIU presupposes that the rating for the condition is less than 100%"); see also Holland v. Brown, 6 Vet. App. 443, 446 (1994) (100% schedular rating "means that a veteran is totally disabled").  As such, his claim for a TDIU since January 11, 2000, is rendered moot and is therefore dismissed.

However, as the Veteran filed his TDIU claim on September 13, 1999, the Board will consider whether a TDIU is warranted from September 13, 1999, to January 10, 2000, or within the one-year prior to the date of filing the TDIU claim in September 1999.  The Board finds no earlier dated TDIU claims prior to September 13, 1999, when the Veteran submitted his formal TDIU application.  Further, the issue of entitlement to an effective date earlier than January 11, 2000, for the grant of the 100 percent schedular disability rating for rheumatoid arthritis of multiple joints, was recently denied by the Board in a May 2009 decision and the Veteran did not pursue an appeal of that decision to the United States Court of Appeals for Veterans Claims.

In considering the lay and medical evidence of record, the Board finds that the evidence more nearly approximates the criteria for a TDIU rating, pursuant to 4.16(a), at least in part, during the one-year period prior to the filing of his TDIU claim.  Although the Veteran's claim for TDIU was received on September 13, 1999, the TDIU rating may date back as much as one year before the formal application for increased compensation based on unemployability, if it is factually ascertainable that the Veteran met the specific criteria for a TDIU rating within that time frame.  Significantly, the entire claimed increased need not occur within the one-year period, but at least some part of the increase must occur during that period.  See Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).

The first element of a TDIU requires that the Veteran is currently service-connected for at least one disability.  From September 13, 1999, to January 11, 2000, the Veteran was service-connected for the following disabilities:  (1) rheumatoid arthritis of the right elbow, currently rated as 20 percent disabling; (2) rheumatoid arthritis of the right hip, currently rated as 10 percent disabling; (3) rheumatoid arthritis of the left hip, currently rated as 10 percent disabling; (4) rheumatoid arthritis of the right knee, currently rated as 10 percent disabling; (5) rheumatoid arthritis of the left knee, currently rated as 10 percent disabling; (6) rheumatoid arthritis of the right ankle, currently rated as 10 percent disabling; (7) rheumatoid arthritis of the left ankle, currently rated as 10 percent disabling; (8) pseudofolliculitis barbae, currently rated as 10 percent disabling; (9) tinnitus, currently rated as 10 percent disabling; and, (10) rheumatoid arthritis of the left elbow and hands, currently rated as 0 percent disabling.  The Veteran's combined disability rating is 70 percent, effective January 6, 1999.  

During this period of time, the Veteran did not have one service-connected disability rated at least 40 percent disabling; however, the Veteran does have disabilities affecting a single body system, e.g. orthopedic (rheumatoid arthritis).  38 C.F.R. § 4.16(a).  When the rheumatoid arthritis disability ratings were combined, the Veteran had a singular disability rating of, at least, 40 percent for the purposes of establishing eligibility under the regulations.  The Veteran therefore met the schedular percentage requirements under 38 C.F.R. § 4.16(a) for this period of time.  Thus, the first element for establishing a TDIU is met.

At his Board hearing, the Veteran testified that he was currently unemployed and had been unable to work due to his service-connected rheumatoid arthritis since his military retirement in May 1989.  During his active military service, the Veteran was a telecommunications operator.  In a September 1999 statement, he indicated that his daily military duties included preparing messages on a tele-typewriter or computer keyboard for transmission, either by typing or writing the transmission.  He performed this function for twenty three years of his military service.  At his Board hearing, the Veteran testified that he retired from the military in 1989 because he was no longer able to perform his military functions due to his rheumatoid arthritis.  In-service, the Veteran testified that the rheumatoid arthritis affected his ability to type and write, affected his ability to stay in one place for long periods of time, and required frequent breaks from work.  The Veteran testified that at the time of his military retirement in May 1989, he could not perform gainful employment because he could not use his hands for typing or lifting things and could not stay seated in one place for a long period of time.  

Notably, however, the record evidence establishes that from February 1, 1999, to January 10, 2000, the Veteran became too disabled to work.  In fact, on his September 1999 application for TDIU, the Veteran certified, over his signature, that February 1, 1999, was the date that his service-connected rheumatoid arthritis of multiple joints affected his ability to work full time, and was the date that he became too disabled to work..

Weighing the Veteran's earlier statement as reflected in his TDIU application against his later contention that he has been unemployable since his military retirement, the Board can and does attach more probative value and credibility to the earlier statements made in the September 1999 application because they reflect what the Veteran was experiencing at that time and are consistent with other statements made by the Veteran at that same time (in September 1999).  This assessment is also strengthened by the Veteran's testimony at the Board hearing that he sought employment while living in the Philippines, but that there were no jobs available for foreigners at the time he retired from the United States Air Force; that he had an employment opportunity at the Clark Air Force Base which fell through when the based closed due to a volcano eruption; and that this event resulted in many Americans returning to the United States, even though he choose to continue to reside in the Philippines until 2004.  As such, this testimony casts even more doubt on the Veteran's consistency and credibility concerning his later contention that he was unemployable due to his service-connected rheumatoid arthritis since the time he retired from active duty service.

Relatedly, the record evidence documents that the Veteran achieved three years of college education following his retirement from service.  At his Board hearing, the Veteran testified that his major was going to be Business Administration, which would have required typing.  At his Board hearing and in the September 1999 statement, the Veteran indicated that his rheumatoid arthritis made his daily activities of living difficult, to include typing, tying his shoes, brushing his hair, squeezing out wash clothes and toothpaste containers, combing his hair, buttoning clothes, and holding eating utensils.  At his Board hearing, the Veteran's representative maintained that the Veteran's rheumatoid arthritis caused him constant pain, which prevented him from sitting for more than 30 minutes without taking a 30-45 minute break.  The Veteran's representative also maintained that the Veteran was on several medications for the treatment of his service-connected rheumatoid arthritis, which impaired his cognitive function.  The representative contended that the Veteran's rheumatoid arthritis, to include the medications required for the treatment of this disability, prevented the Veteran from securing or following substantially gainful employment.

The medical evidence supports the Veteran's statements, which have been related by the Veteran in his TDIU application and his statement of September 1999.  The VA health records pertaining to the treatment of the Veteran's rheumatoid arthritis of multiple joints are currently of record, and also support the Veteran's 1999 lay statements, which the Board finds to be credible and probative.  Based on the aforementioned evidence, the Board finds that the evidence is in equipoise as to whether the Veteran's rheumatoid arthritis of multiple joints prevented him from securing or following "substantially gainful employment" from February 1, 1999, to January 11, 2000.  Thus, the TDIU claim must be found in favor of the Veteran.  See, e.g., Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  The TDIU claim is granted, effective from February 1, 1999, to January 11, 2000.

Accordingly, reasonable doubt is resolved in favor of the Veteran.  The Board finds that the Veteran's service-connected rheumatoid arthritis of multiple joints precluded the Veteran from securing and maintaining substantially gainful employment consistent with his educational and vocational experiences from February 1, 1999, to January 10, 2000.  Thus, entitlement to TDIU due to the service-connected rheumatoid arthritis of multiple joints is warranted, effective February 1, 1999, to January 10, 2000.  Additionally, his claim for a TDIU since January 11, 2000, is rendered moot and is therefore dismissed.


ORDER

New and material evidence has been submitted to reopen the claim of entitlement to service connection for a right testicular mass; to the extent only, the appeal is granted.

Subject to the statutory and regulatory provisions governing the payment of monetary benefits, from February 1, 1999, to January 10, 2000, entitlement to a TDIU due to the service-connected rheumatoid arthritis disabilities is granted.

The claim of entitlement to a TDIU is dismissed, effective January 11, 2000.


REMAND

Clothing Allowance Claim

The Board observes that in a statement received by the RO in May 2004, the Veteran expressed disagreement with an April 2004 decision that granted entitlement to an annual clothing allowance.  The claims file reflects that no SOC has been issued on this claim.  Accordingly, in May 2009, the Board remanded this issue for a SOC to be provided.  Upon remand, a SOC was issued in November 2009, but the SOC did not address the clothing allowance issue.  To date, a SOC has still not been issued for the clothing allowance issue.  The Court has held that where a NOD has been filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue for the issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, the claim is being remanded again for issuance of a SOC and to give the Veteran the opportunity to complete an appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26 (2014). 

Right Testicular Mass Claim

In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 
§ 3.159(c)(4) (2014).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record:  (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of a disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.; see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between the current disorder and the active military service is low for the purposes of obtaining a medical opinion.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

Here, regarding a current diagnosis, the Veteran testified at his Board hearing that he currently has a right testicular mass, as he was able to feel the mass with his hands.  The treatment records do not document a current diagnosis; however, the Veteran is competent to describe these symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Regarding an in-service incurrence, the Veteran's May 1989 military exit examination documented a right testicular mass.  Since filing his new and material evidence claim (which has now been reopened) in January 2000, the Veteran has not been afforded a VA examination to determine the nature and etiology of his claimed right testicular mass.  As the record establishes competent lay and medical evidence of a current diagnosis and an in-service incurrence, a VA examination is required to determine the nature and etiology of the Veteran's claimed right testicular mass.  See 38 C.F.R. § 3.159(c)(4); see also McLendon, supra.

Accordingly, the case is REMANDED for the following actions:

1.  Issue a SOC to the Veteran and his representative on the issue of entitlement to a clothing allowance so that the Veteran may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely Substantive Appeal.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed right testicular mass.  Properly notify the Veteran by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.  Provide the VA examiner with the claims file to review.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

Following an examination, the VA examiner is requested to address the following:

a) State whether the Veteran has a current diagnosis related to his claimed right testicular mass.

b) If so, is it at least as likely as not that the Veteran's current diagnosis was incurred in or caused by his active military service?  In this regard, the examiner is asked to consider the May 1989 military exit examination that documents a right testicular mass.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his or her opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.

3.  After the above actions have been completed, readjudicate the Veteran's claim of entitlement to service connection for a right testicular mass.  If the claim remains denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


